261 F.2d 111
John P. WARDv.JOS. SCHLITZ BREWING COMPANY.
No. 5834.
United States Court of Appeals Tenth Circuit.
September 4, 1958.

Appeal from the United States District Court for the District of Kansas.
Thomas M. VanCleave, Jr., and James J. Lysaught, Kansas City, Kan., for appellant.
James C. Logan and Louis L. Poplinger, Kansas City, Mo., F. H. Parson, Milwaukee, Wis., and A. C. Cooke, Kansas City, Kan., for appellee.
Before BRATTON, Chief Judge, and PICKETT, Circuit Judge.
PER CURIAM.


1
Appeal dismissed pursuant to stipulation of the parties.